352 U.S. 803
77 S. Ct. 20
LESLIE et al.v.HOUSTON NATURAL GAS CORP.
No. 146.
Supreme Court of the United States
October 4, 1956

Messrs. Fred W. Moore and Dan Moody, for petitioners.
Mr. Leon Jaworski (Messrs. John C. White and Milton K. Eckert, on the brief), for respondent.


1
On petition for writ of certiorari to the Supreme Court of Texas.


2
B. H. Gillman, George d. Gibson, C. L. Lambert, L. E. Dykes, D. C. Landwehr, L. B. Wolfe, Harry Pepper, Standard Rendering Co., John G. Taylor, A. M. Lewis and A. N. Lewis as partners, and S. J. Cutaia and Frank Cutaia as partners, J. E. Burleson and George L. Barr are dismissed as parties petitioner herein per stipulation pursuant to Rule 60 of the Rules of this Court. 28 U.S.C.A.